pi

= WN

 

Lomgne

 

Case 20-10343-LSS Doc 2470 Filed 03/29/21 Page 1 of 12

TH THE UNUED STATES RANK RUPTOY COURT

In, TE «
feoy SGautS CE AMErICn 3%

Delaware JSS4, 1C

 
 

14 é Seed
4S RE? Tonner oF PIAIN TIEF/ PATTY,

_|o
Al

4G For: APril IS 202!
20 (in THE U.S. BANK ROBtSy CouRt

OF be |awA eE-

2
22.

Zb
2?

28

~ For Dystrict & DelAwAre ~

Notice oF related cases, —
AND OBJECTIONS,

_23 The tHornorAbie | AUrie Se) ber
ZY SiwecSfein.

 

case # 20-10343 (LSS)

 

 

 

 

 

 

—{ —
a> :

32 Sr
35° 2 =
“2

Yo

=

S

lO OQ AM see

 

 

 

 

 
Case 20-10343-LSS Doc 2470 Filed 03/29/21 Page 2 of 12

iS. 2 -
I) tam A prose PCisonel, T put int ay
__ BSA clams pDifect To OMNisolTONS awd

aioe. Os ces Sa
DelAWATE  Anc\ locAl 24
BOCSP YSDC Central CA myseie Bm-Se
the best YF Cou! ne M=\o- 20
"DeapLine eR ae penetes Y “hose CASES,
ke Att Federal courts and rerein nigW
PCS uA Oa |
12. es: ee. 2
—e (i: Aw
ite Ss ech ana aieaeen abet AE es |
[3 where Ay vociiven( as Eilecl he pate
4 NOt whet you cecieve it hut saihen my
[SAM Teces if For MAI\ processing. AN
MOEN EA pie Wi SO" ee seal
[7 |
1B 2) on tHE Ero mt pace (pace ee)
(9 TAKE Notice OF My trNeccMAtION
Inmate TF /mMAME /ADBCESS Any) DieASE
21 ApD i+ /me ty Tne planttCFS/
22 clAMaAl NtS /4torct CIAINALNTS/ FuUtre

23 cramaints “hst™ Fnaibns lis t+  OMMAWNer ind
24 Wet anotheation ist

25 3) pleAse Also Note the related

Ib BSA CARAS TP SC CE oe
LZ?

28 ahs

|

5 000 Su fis

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 20-10343-LSS Doc 2470 Filed 03/29/21 Page 3 of 12

\ #y OMNISalUTIONS Sent me A YpAGe
2 "Notice OF heating 4D ansider ApprovAl *
3 OF pisClosure StEHeEMeNTS PsolictetlON pracdues |
4 geaFicaity A amended cirroe tt PANG] Dclosyre
2 + & Debtors MotHons fre enctey

 

 

 

 

 

 

 

7 FACIS: T WAS wot GIVEN any copes of
c se _prisonet
Ick Monte of CAML ao (Pfolg o

 

10 JADOt which 15 meossilslie +t do

jt Wave anyone do to me lhecause FT Nave

 

 

 

 

 

 

 

 

 

iZ, Nobody,

(4

4 #22 THE notice wAS MAIIed tw Mme
(S (AIC gs T AM told in wt T most cept by
(b : wices tes
‘ cr AM whys wy best

i

 

(9 FACKS #3 THE Nohce stedes that the

20 _piAN Cantsns releases of Ane Deletors
BSA - 30) paces, LocA( cans \s ¢coryty tbutet §

22 + eralavoi+ lhoidecs OF Abuse CLAIMS

23 Sow: hos, lAwsvits aaAinst “The

 

 

 

if . \ Ly
ever crecl. -pere Peayre
26 het is whAt tr aM poinge Now -

 

a? olayectincg, “to At{ 3 Eilwgs by Debty's oan

22

 
Case 20-10343-LSS Doc 2470 Filed 03/29/21 Page 4 of 12

pGt __ty- preretegn
| LEGAL CROONDS:=r nave been Denied MEANInE PU ]
2 Cours ACCeSs when = do NOr CEcieve TNE na

DB _NecesSACY Docurrents 1 ean ax aa ject TH

YU och wWhenT recieve Notee®S on such slhoct
_S Notices 4+pnat © most pespond WO promptly
6 2T cANNot. Jud) AS A prose _prsaner 1 FE WAS
v0 4a. he

     
 
 
      

| (0 All pasmers ACCESS “te ¢ Full (ADEQvee da

| bere os ( II 7777777 ee
| (2 Jail The Law Liban MRI» consists df Aesmall |
| 13 Pad fimited to some cnmindl?Hasecs 1same Clvi / |
IY (Aw 3 T must be o proper In my Crinamal

| ([Scase 4p USC it inwhch my inexpertence F Murtiple
| 1b sclerasis prevents Me. ACAI I object Gm The

17 Grounds that 7 do nor have access Wy The
{8 [AW*1 + #2 7 know THE COSA AAS ASSETS (7
_14 CN fiaurdate 1s Simply Frying fa ovoid
| 2D Pespansitalry ipowes Fe survives [ike Me-
| 2t Stand by MiNet Oftess CIAIMS Psimilarto a

 

 

 

 

| Z3. some INStatee Ss SAOJIGVE KNOWN Phat DISCOVErY,
24 repacts* 7re perversion files will praove

| 25 yh hich the &GANIZATION DEMD STA td

2b penberate mn piPPerence FOXTTEME gross NBN GENCE

| 27 by FAiIling 7 prokct the childenfSUVIVAS =~
re = tsa se 4

 

 

 

 

 
 

 

Case 20-10343-LSS Doc 2470 Filed 03/29/21 Page 5 of 12

p:5 pad Sh
1 =N Alot of INSTEACESPTE | InAs, peen Serr hee

ewes? wmotecence \

FA shown ThA tre BSA knew OE ERE Sree tll
|B least Slr tdve_tniuins Conexstate Tort) (Se eee
- "petvetteds " SCout leacles Wheres by

C REPOS CF /NCIDENTS BA ST OF peertS
1 called the pervecsion Fules, Qacty subjected

6 POHeNH\\ crwse WN AS FricralS sxcnawledae of oa
G the Sostanta Piste of secios NAC.
| JO THE BEA Failed 4a Tespord Ce asoNAb|\y ca Pea
Vl pynArtsoever -hy these INC ATO Mts JCA? DeeVETS _ 7
| \2 othe Vite fesuir? “CPUSATi cht INTIUCY , Especiatly
(3 When tre Attackers ate USLAIL DAXceray S “precrters”
Es c indie einen
1S aciethe BSA leaned That a Efoup WA “threctened
iS A ) Must eco

(7 peAscrébe steps. in A war eNen encerrAced *
(IF wremnessedecrieven ts Phaes} inActiens —
| 1S*F van entittes ace svueci Also UNCeEF FeRardeTtT
29 Sopesice, & AN erctrfy (SCA) CAN be sueck WTCcTt
BF. cierto wun sok! aks by wy co (903-

* T SM le Stil
ZS (rertuiner In -The At)

| 24 HS AG TARE AWAY Justice AS Delis aleHying

Ep seis ageing a its OK Tas Te Ciaten te

26 be bh This tS A\awe hAve [ePt. hey brake
ZIM LFS # patios THEY owe t Any MMUNKY THEME, 4
2eP ANd +o oO. ewe ‘cas tha WSs heir ASSETS Fe pinioe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 20-10343-LSS Doc 2470 Filed 03/29/21 Page 6 of 12

[bape [fenegdeffpAfpecdipagtbbeag lity GS2062—-2 toos

 

  

NOLLVDINNWWOD 1¥937 GSa5D3TIATdd

Gaeen

ee Pe 5

tee FS ltl TPO? Y's 5 a .

Rrergsy: < Wd bch - fOCTS YO SHIH puelpoona

= tate Ww v ' Tav1D VW OOT 81INS “DAY 0}0Saq SS6S
SUOIINIOS Jusby 1uwWo

wg

in}, F

(
(
(
(
f

 

 
 

Case 20-10343-LSS Doc 2470 Filed 03/29/21 Page 7 of 12

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

     
   
 

In re: Chapter | |

BOY SCOUTS OF AMERICA AND
DELAWARE BSA, LLC!

Case No. 20-10343 (LSS)

(Jointly Administered)
Debtors.

  

Hearing Date: April 15, 2021 at 10:00 a.m. (ET)
Objection Deadline: April 2, 2021 at 4:00 p.m. (ET)

PLEASE TAKE NOTICE THAT the above-captioned debtors and debtors-in-possession
(together, the “Debtors”) filed:

¢ the Amended Chapter 11 Plan of Reorganization Jor Boy Scouts of America and
Delaware BSA, LLC [D.I. 2293, filed March 1, 2021] (together with all schedules

and exhibits thereto, and as may be modified, amended, or supplemented from time
to time, the “Plan”):?

¢ the Disclosure Statement Jor the Amended Chapter I1 Plan of Reorganization for
Boy Scouts of America and Delaware BSA, LLC [D.I. 2294, filed March I, 2021]
(together with all schedules and exhibits thereto, and as may be modified, amended
or supplemented from time to time, the “Disclosure Statement”); and

’

e the Debtors’ Motion for Entry of An Order (L) Approving Disclosure Statement and
the Form and Manner of Notice, (II) Approving Plan Solicitation and Voting
Procedures, (III) Approving Forms of Ballots, (IV) Approving Form, Manner. and
Scope of Confirmation Notices, (V) Establishing Certain Deadlines in Connection
with Approval of the Disclosure Statement and C. onfirmation of the Plan, and

(VI) Granting Related Relief [D.1. 2295, filed March 2, 2021] (the “Solicitation
Procedures Motion’),

The Plan contains releases of the Debtors and certain third parties and related injunction
provisions. If approved, these provisions could release Abuse Claims held against the BSA and
certain third parties, including against Local Councils and Contributing Chartered Organizations.
eatin I |
' The Debtors in these chapter 11 cases, together with the last four digits of each Debtor's federal tax identification number, are

as follows: Boy Scouts of America (6300): and Delaware BSA, LLC (43] 1). The Debtors’ mailing address is 1325 West
Walnut Hill Lane, Irving, Texas 75038,

Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the Plan, the Disclosure
Statement, or the Solicitation Procedures Motion (defined as below), as applicable.

tee 3

 
Case 20-10343-LSS Doc 2470 Filed 03/29/21 Page 8 of 12

If approved, these provisions would prohibit holders of Abuse Claims from filing lawsuits against
the BSA and certain third parties related to any Abuse Claim. Instead, the Plan provides a
mechanism by which Abuse Claims against the Debtors will be channeled to a trust established
pursuant to section 105(a) of the Bankruptcy Code. The Debtors are proponents of the Plan and
support confirmation thereof. You should carefully review the Plan and the applicable release,
injunction, and related provisions at https://omniagentsolutions.com/BSA.

PLEASE TAKE FURTHER NOTICE THAT:

iF The United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court’) has scheduled a hearing for April 15, 2021 at 10:00 a.m. (Eastern Time) (the “Disclosure
Statement Hearing”) to determine whether to, among other things, approve the Disclosure
Statement as containing “adequate information” within the meaning ascribed to such term in
section 1125 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy
Code”).

DQ The Disclosure Statement Hearing will be held before the Honorable Laurie Selber
Silverstein, United States Bankruptcy Judge, at the Bankruptcy Court, 824 N. Market Street, 6th
Floor, Courtroom No. 2, Wilmington, Delaware 19801. The Disclosure Statement Hearing may
be adjourned from time to time without further notice other than the announcement of the
adjourned date(s) at the Disclosure Statement Hearing or any continued hearing or as indicated in
any notice of agenda of matters scheduled for the hearing filed with the Bankruptcy Court. If the
Disclosure Statement Hearing is continued, the Debtors will post the new date and time of the
Disclosure Statement Hearing at https://omniagentsolutions.com/BSA. The Disclosure Statement
and Plan may be modified, if necessary, in accordance with the Bankruptcy Code, the Bankruptcy
Rules, and other applicable law, before, during, or as a result of the Disclosure Statement Hearing,
without further notice to creditors or other parties in interest.

3, Copies of the Disclosure Statement, the Plan, and the Solicitation Procedures
Motion are available for review and download free of charge on the website maintained by the
Debtors’ claims, noticing, and solicitation agent, Omni Agent Solutions (the “Solicitation Agent”),
at https://omniagentsolutions.com/BSA. Copies of the Disclosure Statement and the Plan are also
available upon request by (a) calling the Debtors’ toll-free restructuring hotline at 866-907-2721,
(b) emailing BSAballots@omniagnt.com, (c) writing to Boy Scouts of America Ballot Processing,
c/o Omni Agent Solutions, 5955 De Soto Avenue, Suite 100, Woodland Hills, CA 91367, or
(d) submitting an inquiry on the Debtors’ restructuring website at
https://omniagentsolutions.com/BSA. You may also access these materials for a fee via PACER
at http://www.deb.uscourts.gov/. Responses and objections to approval of the Disclosure
Statement or the other relief sought by the Debtors in connection with the approval of the
Disclosure Statement must: (1) be in writing; (11) state the name and address of the objecting party
or party proposing a modification to the Disclosure Statement and the nature and amount of the
Claim of such party; (iii) state with particularity the basis and nature of any objection or response
and include, where appropriate, proposed language to be inserted into the Disclosure Statement to
resolve any such objection or response and include any evidentiary support therefor; and (iv) be
filed, together with proof of service, with the Bankruptcy Court and served so as to be actually
received on or before April 2, 2021 at 4:00 p.m. (Eastern Time) by:

i)

Ce

 
Case 20-10343-LSS Doc 2470 Filed 03/29/21 Page 9 of 12

(a)

(b)

(c)

(d)

(e)

(f)

counsel to the Debtors, (i) White & Case LLP, 1221 Avenue of the
Americas, New York, New York 10020 (Attn: Jessica C. Lauria
(jessica.lauria@whitecase.com)), and 111 South Wacker Drive, Chicago,
Illinois 60606 (Attn: Michael C. Andolina (mandolina@whitecase.com),
Matthew E. Linder (mlinder@whitecase.com), and Blair Warner
(blair.warner@whitecase.com)) and (ii) Morris, Nichols, Arsht & Tunnell
LLP, 1201 North Market Street, 16th Floor, P.O. Box 1347, Wilmington,
Delaware 19899-1347 (Attn: Derek c. Abbott
(dabbott@morrisnichols.com), Andrew R, Remming
(aremming@morrisnichols.com), Eric W. Moats
(emoats@morrisnichols.com), and Paige N. Topper
(ptopper@morrisnichols.com));

the U.S. Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington,
Delaware 1980] (Attn: David Ps Buchbinder
(david.I.buchbinder@usdoj.gov) and = Hannah M. ~ McColllum
(hannah.mecollum@usdoj.gov));

counsel to the Tort Claimants’ Committee, Pachulski Stang Ziehl & Jones
LLP, 919 North Market Street, 17th Floor, P.O. Box 8705, Wilmington, DE
19801 (Attn: James I. Stang (jstang@pszjlaw.com), John A. Morris
(jmorris@pszjlaw.com), James E. O’Neill (joneill@pszjlaw.com), and John
W. Lucas (jlucas@pszjlaw.com));

counsel to the Creditors’ Committee, Kramer Levin Naftalis & Frankel
LLP, 1177 Avenue of the Americas, New York, New York 10036 (Attn:
Thomas Moers Mayer (tmayer@kramerlevin.com), Rachael Ringer
(rringer@kramerlevin.com), David E. Blabey, Jr.
(dblabey@kramerlevin.com), Jennifer R. Sharret
(jsharret@kramerlevin.com), and Megan M. Wasson
(mwasson@kramerlevin.com));

counsel to the Future Claimants’ Representative, Young Conaway Stargatt
& Taylor, LLP, 1000 North King Street, Wilmington, Delaware 19801
(Attn: Robert S. Brady (rbrady@ycst.com), Edwin J. Harron
(eharron@yest.com), and Sharon M. Zieg (szieg@ycst.com)); and

counsel to JPMorgan Chase Bank National Association, Norton Rose
Fulbright US LLP, 2200 Ross Avenue, Dallas, Texas 75201-7932 (Attn:
Louis R. Strubeck (louis.strubeck@nortonrosefulbright.com) and Kristian
W. Gluck (kristian.gluck@nortonrosefulbright.com)).

4. IF ANY OBJECTION TO THE DISCLOSURE STATEMENT IS NOT
FILED AND SERVED AS PRESCRIBED HEREIN, THE OBJECTING PARTY MAY BE
BARRED FROM OBJECTING TO THE ADEQUACY OF THE DISCLOSURE
STATEMENT AND MAY NOT BE HEARD AT THE HEARING.

XG 9 HO

 
Case 20-10343-LSS Doc 2470 Filed 03/29/21 Page 10 of 12

5. Following approval of the Disclosure Statement by the Bankruptcy Court, holders
of Impaired Claims against the Debtors that are entitled to vote will receive Solicitation Packages
in accordance with the order approving the Solicitation Procedures Motion, including instructions
to obtain, free of charge, the Plan, the Disclosure Statement, and various other documents related
thereto, unless otherwise ordered by the Bankruptcy Court. Holders of Unclassified Claims and

the Solicitation Procedures Motion). Holders of Disputed Claims that are subject to a pending
objection by the Debtors and who are not entitled to vote the disputed portion of such Claim will
receive the Disputed Claim Notice (each as defined in the Solicitation Procedures Motion).

Dated: March 2, 202]

WHITE & CASE LLP

Jessica C. Lauria (admitted pro hac vice)
1221 Avenue of the Americas

New York, New York 10020

Telephone: (212) 819-8200

Email: jessica.lauria@whitecase.com

— and —

WHITE & CASE LLP

Michael C. Andolina (admitted pro hac vice)

Matthew E. Linder (admitted pro hac vice)

Laura E. Baccash (admitted pro hac vice)

Blair M. Warner (admitted pro hac vice)

111 South Wacker Drive

Chicago, Illinois 60606

Telephone: (312) 881-5400

Email: mandolina@whitecase.com
mlinder@whitecase.com
laura.baccash@whitecase.com
blair.warner@whitecase.com

/s/ Paige N. Topper

MORRIS, NICHOLS, ARSHT & TUNNELL LLP

Derek C, Abbott (No. 3376)

Andrew R. Remming (No. 5120)

Eric W. Moats (No. 6441)

Paige N. Topper (No. 6470)

1201 North Market Street, 16th Floor

P.O, Box 1347

Wilmington, Delaware 19899-1347

Telephone: (302) 351-9314

Email: dabbott@morrisnichols.com
aremming@morrisnichols.com
emoats@morrisnichols.com
ptopper@morrisnichols.com

Attorneys for the Debtors and Debtors in Possession

apr Ext
‘oa

\O
Case 20-10343-LSS Doc 2470 Filed 03/29/21 Page 11 of 12

POOF OF SERVICE -

 

TD: Hon, L-S Silverstein - USBC B24 Ni packet
‘comes ST. GF). No.2 - Whlmintont DE \980 1
<i, @ OMNI SOUT! S - 5A S5 DE Sot AVE:*100 woodland HiigcA C37
TO_ Wine & CASE LLP 1221 Ave.of AMerICAS NY WY 1902.0
TH @ US Tru s%ee SHY Kine ST. 4 29y7 Box 25
Wilaecton ; DE 19@0 |
To! © Peet ciditents commie tee “PS ZT LLP
AVG n. Market ST: #(7 EL Bo how 9870S
WAIMING To WwW, DE 1980
To. @ ence ciAMAIOp REP: Youre Cs #TeYlor
[OOO N. Kine ST. Whilyington DE (900 |
TO: @ caunsSel ~y chediters ComMitee- KIN tF LLP
\\ 7? Ave: of AMemCAS NY NY 19036
Ate. Thomas M. Mayer
To: @ jPMnargn CHASE ~ Nerton R | Fulbliant
AtN: Lou'S Stmbelx -
22.00 [ROSS Ave. pA GS, Tx TSZ61-
yy A

¢ cleclare under pendity ct Gucy —

 
 
“U.S. POSTAGE >> PITNEY BOWES

 

 

rt 8 yj rT
A : Cf <=

 

: 7H 4 .
EASE O00366588MAR 22 2021

  

TO* THE HoNOAalie gVuacce
Lautmie Selber Silverstein
United Stases B An cup yal
B24 Nain MAKeT Stteet
Oth Flore Courtram % QZ

FAA GIPAM. aL fan tiginy! ABO |

03/29/21 Page 12 of 12

Case 20-10343-LSS Doc

 

 

 
